                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KIRSTI LOUGHERY, formerly known as KIRSTI )
RAGULA,                                   )
               Plaintiff,                 )
                                          )
     vs                                   )                 Civil Action No. 19-383
                                          )                 Magistrate Judge Dodge
MID-CENTURY INSURANCE CO.,                )
               Defendant.                 )

                                            ORDER

       Plaintiff Kirsti Loughery brings this action against Defendant Mid-Century Insurance Co.

(“Mid-Century”), arising out of Mid-Century’s handling of her claim for first-party income loss

benefits following a motor vehicle accident which occurred on October 24, 2016. Plaintiff sought

benefits based on her claim that her injuries have rendered her unable to work at her “Maid in the

USA” cleaning business since September 1, 2018 (Compl. ¶ 63). She alleges that Mid-Century

denied her request for income loss benefits by insisting that she submit to a medical examination

with a physician whom it selected. The Complaint alleges claims of breach of contract, breach of

the duty of good faith and fair dealing and bad faith in violation of 42 Pa. C.S. § 8371.1 In her

breach of contract claim, Plaintiff asserts, in part, that Mid-Century breached the insurance

contract by not providing the income loss benefits that she purchased and seeks damages in the

amount of her ongoing income loss.

       Currently pending before the Court is a Motion to Compel Physical Examination of

Plaintiff filed by Mid-Century. Mid-Century brings this motion pursuant to Federal Rule of Civil

Procedure 35(a), which provides in relevant part that a court may order a party whose physical



1
   The Complaint also alleged a claim under the Uniform Trade Practices and Consumer
Protection Law (Count IV), but pursuant to a Memorandum Opinion and Order filed on October
2, 2019 (ECF No. 13), that claim has been dismissed.
condition is in controversy to submit to a physical examination upon good cause shown. 2 After

Plaintiff filed a response in opposition, the Court heard oral argument on the motion.

       After Plaintiff was injured in an auto accident in October of 2016, she received income

loss benefit payments for a certain period of time from Mid-Century pursuant to claims made

against her first party benefits. Beginning in February of 2017, Plaintiff received medical

treatment from David DeChellis, D.O. In August of 2018, Dr. DeChellis recommended that she

stop working due to an aggravation of her symptoms. After Mid-Century was supplied with

reports from Dr. DeChellis and Dr. Gerard Myers to that effect, Mid-Century attempted to

schedule an IME. According to Mid-Century, the medical records of Dr. DeChellis and

Plaintiff’s continuation of her employment “gave Mid-Century the basis to deny any additional

income loss benefit payments as she was, indeed, working.” (ECF No. 20 at 2.) Plaintiff declined

to submit to an IME and ultimately, this lawsuit followed.

       Mid-Century asserts that Dr. DeChellis’ report does not specify the restrictions

preventing Plaintiff from working in her business, or in any capacity, from symptoms related to

the accident. Mid-Century contends that because Plaintiff bases her inability to work on injuries

sustained in the accident at issue, it has good cause to request the exam because the doctor’s

reports she submitted appears to link her inability to work at her job to the repetitive nature of the

work rather than specifically connecting it to her injuries from the accident.



2
  The Court acknowledges that pursuant to the Motor Vehicle Financial Responsibility Law, 75
Pa. C.S. § 1796(a) (“MVFRL”), an insurer seeking an IME over the objections of the insured
must seek a court order upon good cause shown. Once a lawsuit has been filed, however, Rule 35
of the Federal Rules of Civil Procedure governs whether an IME is warranted. “The Supreme
Court has held that Rule 35 is a rule of procedure, and in federal litigation ‘the District Court was
not bound to follow the [state] practice respecting an order for physical examination.’” Durmishi
v. Nat’l Cas. Co., 720 F. Supp. 2d 862, 874 (E.D. Mich. 2010) (quoting Sibbach v. Wilson & Co.,
312 U.S. 1, 10 (1941)). Regardless, a showing of good cause is necessary in either instance.


                                                  2
        In opposition to Mid-Century’s motion, Plaintiff cites to the recent decision of Sayles v.

Allstate Insurance Co., 2019 WL 6138409 (Pa. Nov. 20, 2019), in which the Pennsylvania

Supreme Court held that insurance policy provisions that require an insured to submit to a

medical exam whenever the insurer requests it fundamentally conflict with Pennsylvania’s Motor

Vehicle Financial Responsibility Law, 75 Pa. C.S. § 1796(a), which requires an insurer to

petition a court and show good cause to obtain a medical exam. She claims that the “proper

method” of scheduling an IME is under the MVFRL. The Court agrees that pre-lawsuit, this is

the appropriate method. However, now that Plaintiff has commenced a lawsuit to recover income

loss benefits, the Court must consider whether Mid-Century has met the requirements of Rule 35

of the Federal Rules of Civil Procedure.3 Plaintiff also takes the position that Mid-Century has

not shown good cause for an examination by a doctor of Mid-Century’s choosing, although she

acknowledged that, to the extent the exam would relate to her present condition, it could be

relevant to this case.

        Plaintiff is seeking income loss benefits from Mid-Century based upon her assertion that

she has been unable to work since September 1, 2018. (Compl. ¶ 63.) Therefore, her medical

condition is at issue. The medical reports that were submitted to Mid-Century over a year ago do

not provide information about her present condition. Further, Mid-Century asserts that the

medical reports that Plaintiff provided in 2018 are unclear as to whether her inability to work at


3
  While not directly relevant to the issue in this case, it is worth noting that in Sayles, the
Supreme Court rejected the IME provisions in the policies at issue in part because they did not
require an insurer to file a petition with a court or show good cause. While theoretically possible
that the insured could challenge the insurer’s directive to undergo an IME by commencing a
court action and then attempting to show that the request is not “reasonably required,” the Court
noted that: “however, such a process would require the insured to initiate legal proceedings, and
critically, it wholly shifts the cost and burden of proof to the insured to show that the IME is not
warranted, rather than requiring the insurer to show good cause for it, which is in conflict with
Section 1796(a).” Id. at *12 n.12. In contrast, under the criteria established by Rule 35, Mid-
Century remains obligated to seek an order and show good cause.
                                                 3
her job is the result of the repetitive nature of the work or her injuries from the accident.

Therefore, Mid-Century has established good cause for an IME.4

       Therefore, this 23rd day of December, 2019, IT IS ORDERED that Defendant’s Motion

to Compel Physical Examination of Plaintiff (ECF No. 20) is granted. Mid-Century shall notify

the Court and Plaintiff by January 10, 2020 of the person who will conduct the examination as

well as the date, time, place, manner, conditions and scope for the physical examination. Mid-

Century shall provide reasonable notice to Plaintiff of the date and time of the examination.



                                                     BY THE COURT:



                                                     s/Patricia L. Dodge_______________
                                                     PATRICIA L. DODGE
                                                     United States Magistrate Judge




4
  It should be noted, however, that whether an examining physician can opine on Plaintiff’s
ability to work as of September 1, 2018 remains an open question at this time.


                                                4
